UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-12777 AZZ incorporated (Exact name of registrant as specified in its charter) TEXAS 75-0948250 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Museum Place, Suite 500 3100 West 7th Street Fort Worth, Texas (Address of principal executive offices) (Zip Code) (817) 810-0095 Registrant's telephone number, including area code: NONE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of "large accelerated filer", accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filerT Non-accelerated filer£ Smaller Reporting Company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ NoT Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Title of each class: Outstanding at November 30, 2010: Common Stock, $1.00 par value per share AZZ incorporated INDEX PAGE NO. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Financial Statements Consolidated Balance Sheets at November 30, 2010 and February 28, 2010 3 Consolidated Income Statements for the Three and Nine Months Ended November 30, 2010 and November 30, 2009 4 Consolidated Statements of Cash Flows for the Nine Months Ended November 30, 2010 and November 30, 2009 5 Consolidated Statement of Shareholders' Equity for the Nine Months Ended November 30, 2010 6 Notes to Consolidated Financial Statements 7-13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 14-22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 22-23 Item 4. Controls and Procedures. 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors. 24 Item 2. Unregistered Sales of Equity Securities and Use ofProceeds. 24 Item 3. Defaults Upon Senior Securities. 24 Item 4. Reserved. 24 Item 5. Other Information. 24 Item 6. Exhibits. 24 SIGNATURES 24 EXHIBIT INDEX 25-26 2 PART I. FINANCIAL INFORMATION Item 1.Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS 11/30/10 02/28/10 Assets (Unaudited) Current Assets: Cash and Cash Equivalents $ $ Accounts Receivable (Net of Allowance for Doubtful Accounts of $669,000 at November 30, 2010 and $720,000 at February 28, 2010) Inventories: Raw Material Work-In-Process Finished Goods Costs and Estimated Earnings In Excess of Billings On Uncompleted Contracts Deferred Income Taxes Income Tax Receivable - Insurance Receivable - Prepaid Expenses and Other Total Current Assets Property, Plant and Equipment, Net Goodwill Intangibles and Other Assets $ $ Liabilities and Shareholders' Equity Current Liabilities: Accounts Payable $ $ Income Tax Payable Accrued Salaries and Wages Other Accrued Liabilities Customer Advance Payment Billings In Excess of Costs and Estimated Earnings On Uncompleted Contracts Total Current Liabilities Long-Term Debt Due After One Year Deferred Income Taxes Shareholders' Equity: Common Stock, $1 Par Value, Shares Authorized -50,000,000, Shares Issued 12,609,160 Capital In Excess of Par Value Accumulated Other Comprehensive Income (Loss) ) Retained Earnings Less Common Stock Held In Treasury, At Cost (111,106 Shares at November 30, 2010 and 252,638 Shares at February 28, 2010) ) ) Total Shareholders' Equity $ $ See Accompanying Notes to Condensed ConsolidatedFinancial Statements 3 PART I. FINANCIAL INFORMATION Item 1.Financial Statements CONDENSED CONSOLIDATED INCOME STATEMENTS THREE MONTHS ENDED NINE MONTHS ENDED 11/30/10 11/30/09 11/30/10 11/30/09 (UNAUDITED) (UNAUDITED) (UNAUDITED) (UNAUDITED) Net Sales $ Costs And Expenses Cost Of Sales Selling, General and Administrative Interest Expense Net (Gain) Loss On Sale of Property, Plant and Equipment, and Insurance Proceeds ) ) ) Other Income ) Income Before Income Taxes Income Tax Expense Net Income $ Earnings Per Common Share Basic Earnings PerShare $ Diluted Earnings PerShare $ See Accompanying Notes to Condensed ConsolidatedFinancial Statements 4 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED 11/30/10 11/30/09 (Unaudited) (Unaudited) Cash Flows From Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided By Operating Activities: Provision for Doubtful Accounts Amortization and Depreciation Deferred Income Tax Expense ) ) Net Gain on Sale or Insurance Settlement of Property, Plant & Equipment ) ) Amortization of Deferred Borrowing Costs Share-Based Compensation Expense Effects of Changes In Assets & Liabilities: Accounts Receivable ) Inventories ) Prepaid Expenses And Other ) ) Other Assets ) Net Change In Billings Related to Costs and Estimated Earnings on Uncompleted Contracts ) Accounts Payable ) Other Accrued Liabilities and Income Taxes ) ) Net Cash Provided By Operating Activities Cash Flows From Investing Activities: Proceeds From Sale or Insurance Settlement of Property, Plant, and Equipment Purchase of Property, Plant and Equipment ) ) Acquisition of Subsidiaries, Net of Cash Acquired ) ) Net Cash Used In Investing Activities ) ) Cash Flows From Financing Activities: Proceeds From Exercise of Stock Options and Stock Appreciation Rights Excess Tax Benefits From Stock Options and Stock Appreciation Rights Proceeds from Revolving Loan - Payments on Revolving Loan ) - Payments on Long Term Debt ) - Proceeds From Settlement of Financial Derivative - Dividends Paid ) - Net Cash Provided By(Used In ) Financing Activities ) Effect Of Exchange Rate Changes on Cash ) ) Net (Decrease) Increase In Cash & Cash Equivalents ) Cash & Cash Equivalents at Beginning of Period Cash & Cash Equivalents at End of Period $ $ Supplemental Disclosures Cash Paid For Interest $ $ Cash Paid For Income Taxes $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 5 PART I. FINANCIAL INFORMATION Item 1.Financial Statements CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (unaudited) Common Stock Capital in Accumulated Other Excess of Retained Comprehensive Treasury Shares Amount Par Value Earnings Income (Loss) Stock Total Balance at February 28, 2010 $ ) $ ) $ Exercise of Stock Options Stock Compensation Stock Issued for SARs ) ) Employee Stock Purchase Plan Federal Income Tax Deducted on Stock Options and SARs Cash Dividend Paid ) ) Comprehensive Income: Net Income Foreign Currency Translation Interest Rate Swap, net of tax Comprehensive Income Balance at November 30, 2010 $ ) $ 6 AZZ incorporated NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Summary of Significant Accounting Policies 1. Basis of presentation. These interim unaudited condensed consolidated financial statements were prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the SEC rules and regulations referred to above.Accordingly, these financial statements should be read in conjunction with the audited financial statements and related notes for the fiscal year ended February 28, 2010, included in the Company’s Annual Report on Form 10-K covering such period.For purposes of this report, “AZZ”, the “Company”, “we”, “our”, “us” or similar reference means AZZ incorporated and our consolidated subsidiaries. Our fiscal year ends on the last day of February and is identified as the fiscal year for the calendar year in which it ends.For example, the fiscal year that ended February 28, 2010 is referred to as fiscal 2010. In the opinion of management of the Company, the accompanying unaudited consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the financial position of the Company as of November 30, 2010, and the results of its operations for the three-month and nine-month periods ended November 30, 2010 and 2009, respectively, and cash flows for the nine-month periods ended November 30, 2010 and 2009. 2. Earnings per share. Earnings per share is based on the weighted average number of shares outstanding during each period, adjusted for the dilutive effect of stock awards. 7 The following table sets forth the computation of basic and diluted earnings per share: Three months ended November 30, Nine months ended November 30, (Unaudited) (In thousands except share and per share data) Numerator: Net income for basic and diluted earnings percommon share $ Denominator: Denominator for basic earnings percommon share –weighted average shares Effect of dilutive securities: Employee and Director stock awards Denominator for diluted earnings percommon share Earnings per share basic and diluted: Basic earnings per common share $ Diluted earnings per common share $ 3.Stock-based Compensation. During fiscal 2006, the Company adopted the AZZ incorporated 2005 Long-Term Incentive Plan (as amended, the “2005 Plan”) and amended the Plan in fiscal 2009. The purpose of the 2005 Plan is to promote the growth and prosperity of the Company by permitting the Company to grant to its employees and directors restricted stock, performance awards, stock appreciation rights (“SARs” or “Stock Appreciation Rights”) and options to purchase common stock of the Company. The 2005 Plan was amended on July 8, 2008. A maximum number of 1,000,000 sharesmay be issued under the 2005 Plan.Unless otherwise indicated herein in the description of specific grants or awards, awards under the 2005 Plan provide for a three-year cliff vesting schedule but may vest early if accelerated vesting provisions in the Plan apply and the awards qualify for equity treatment. On June 1, 2006, we awarded 234,160 SARs under the 2005 Plan with an exercise price of $11.55. As of November 30, 2010, all of these SARs were vested and exercised.These awards qualified for equity treatment. The weighted average fair value of SARs granted on June 1, 2006 was determined to be $2.92 based on the following assumptions: risk-free interest rate of 5%, dividend yield of 0.0%, expected volatility of 27.81% and expected life of 3 years.Compensation expenses related to the June 1, 2006 grants of $0 and $19,000 were recognized during the nine month periods ended November 30, 2010 and 2009, respectively.As of November 30, 2010, we had no unrecognized cost related to the June 1, 2006 SAR grants. On March 1, 2007, we awarded 147,740 Stock Appreciation Rights under the 2005 Plan with an exercise price of $19.88. These Stock Appreciation Rights have a three year cliff vesting schedule, but may vest early if accelerated vesting provisions in the 2005 Plan are met. They also qualify for equity treatment. The weighted average fair value of SARs granted on March 1, 2007, was determined to be $5.54 based on the following assumptions: risk-free interest rate of 5%, dividend yield of 0.0%, expected volatility of 29.52% and expected life of 3 years.As of November 30, 2010, no SARs were outstanding due to the exercise and vesting of 129,780 SARs and the forfeiture of 17,960 SARs. Compensation expense related to the March 1, 2007 grants of $0 and $78,000 were recognized during the nine month periods ended November 30, 2010 and 2009, respectively.As of November 30, 2010, we had no unrecognized costs related to the March 1, 2007 SAR grants. 8 On March 1, 2008, we awarded 131,690 Stock Appreciation Rights under the 2005 Plan with an exercise price of $35.88. These Stock Appreciation Rights have a three year cliff vesting schedule, but may vest early if accelerated vesting provisions in the 2005 Plan are met. They also qualify for equity treatment. The weighted average fair value of SARs awarded on March 1, 2008, was determined to be $11.80 based on the following assumptions: risk-free interest rate of 5%, dividend yield of 0.0%, expected volatility of 41.81% and expected life of 3 years. As of November 30, 2010, 123,060 of these SARs were outstanding after giving effect to the forfeiture of 6,740 SARs and the exercise of 1,890 SARs that were invested when an employee retired.Compensation expense related to the March 1, 2008 grants of $176,000 and $176,000 were recognized during the nine month periods ended November 30, 2010 and 2009 respectively. As of November 30, 2010, we had unrecognized cost of $60,000 related to the March 1, 2009 SAR grants. On March 1, 2009, we issued 31,666 shares of Restricted Stock to our key employees under the 2005 Plan. The Restricted Stock awards have a three year cliff vesting schedule, but may vest early under accelerated vesting provisions in the 2005 Plan. The market value of a share of our stock was $18.12 on the date of grant. Compensation expense in the amount of $56,000 and $400,000 was recognized during the nine month periods ended November 30, 2010 and November 30, 2009, respectively. The amount of unrecognized cost at November 30, 2010 was $94,000. On March 1, 2009, we awarded 163,233 Stock Appreciation Rights under the 2005 Plan with an exercise price of $18.12. The weighted average fair value of SARs awarded on March 1, 2009, was determined to be $8.08 based on the following assumptions: risk-free interest rate of 3%, dividend yield of 0.0%, expected volatility of 46.89% and expected life of 5 years.As of November 30, 2010, 123,542 SARs were outstanding after giving effect to the forfeiture of 1,661 SARs and the exercise of 38,030 SARs.Compensation expense in the amount of $131,000 and $917,000 was recognized during the nine month periods ended November 30, 2010 and November 30, 2009, respectively.As of November 30, 2010, we had unrecognized cost of $218,000 related to the March 1, 2009 SAR grants. On March 1, 2010, 150,382 Stock Appreciation Rights were awarded under the 2005 Plan with an exercise price of $31.67. The weighted average fair value of SARs awarded on March 1, 2010, was determined to be $12.31 based on the following assumptions: risk-free interest rate of 3.61%, dividend yield of 3.16%, expected volatility of 53.31% and expected life of 5 years.Compensation expense in the amount of $1,299,000 was recognized during the nine month period ended November 30, 2010.As of November 30, 2010, we had unrecognized cost of $552,000 related to the March 1, 2010 SAR grants. On March 1, 2010, we issued 22,906 shares of Restricted Stock to our key employees under the 2005 Plan. The market value of a share of our stock was $31.67 on the date of grant. Compensation expense in the amount of $511,000 was recognized during the nine month period ended November 30, 2010. The amount of unrecognized cost at November 30, 2010 was $214,000. On June 1, 2010, we issued 1,887 shares of Restricted Stock to a key employee under the 2005 Plan. The market value of a share of our stock was $40.01 on the date of grant. Compensation expense in the amount of $13,000 was recognized during the nine month period ended November 30, 2010. The amount of unrecognized cost at November 30, 2010 was $63,000. On June 1, 2010, we awarded 11,014 Stock Appreciation Rightsto a key employee under the 2005 Plan with an exercise price of $40.01. The weighted average fair value of SARs awarded onJune 1, 2010, was determined to be $15.70 based on the following assumptions: risk-free interest rate of 2.20%, dividend yield of 2.50%, expected volatility of 53.32% and expected life of 5 years.Compensation expense in the amount of $29,000 was recognized during the nine month period ended November 30, 2010. As of November 30, 2010, we had unrecognized cost of $144,000 related to the June 1, 2010 SARs grant. 9 On September 1, 2008, we implemented the AZZ incorporated Employee Stock Purchase Plan (the “Plan”). The purpose of the Plan is to allow employees of the Company to purchase common stock of the Company through accumulated payroll deductions. Offerings under the Plan have a duration of 24 months. On the first day of an offering period (the “Enrollment Date”), the participant is granted the option to purchase shares on each exercise date during the offering period up to 10% of the participant’s compensation at the lower of 85% of the fair market value of a share of stock on the Enrollment Date or 85% of the fair market value of a share of stock on the exercise date.The participant’s right to purchase stock in the Plan is restricted to no more than $25,000 per calendar year and to no more than 5,000 shares per 24 month offering period.Participants may terminate their interest in a given offering, or a given exercise period, by withdrawing all, but not less than all, of the accumulated payroll deductions of the account at any time prior to the end of the offering period. We estimated the shares to be issued on the first enrollment at September 1, 2008 to be 36,100 shares after forfeitures. The weighted average fair value of these shares was determined to be $14.69 based on the following assumptions:risk-free interest rate of 2%, dividend yield of 0.0%, expected volatility of 50.40% and expected life of 2 years.Compensation expenses in the amount of $133,000 and $199,000 were recognized during the nine month periods ended November 30, 2010, and 2009, respectively.As of November 30, 2010, we had no unrecognized costs related to the Plan. In accordance with the Plan, we issued 20,822, 9,097, 7,245 and 7,584 shares on March 1, 2009, September 1, 2009, March 1, 2010 and September 1, 2010, respectively, to the enrolled employees. On March 1, 2009, the date of the second offering, the estimated shares to be issued were 14,019 after forfeitures. The weighted average fair value of these shares was determined to be $7.33 based on the following assumptions:risk-free interest rate of 3%, dividend yield of 0.0%, expected volatility of 50.40% and expected life of 2 years. Compensation expenses in the amount of $39,000 and $39,000 were recognized during the nine month period ended November 30, 2010, and 2009, respectively. In accordance with the Plan, we issued 5,943, 4,175 and 4,139 shares on September 1, 2009, March 1, 2010 and September 1, 2010, respectively.As of November 30, 2010, we had unrecognized costs of $13,000 related to the second issuance under the Plan. On September 1, 2009, the date of the third offering, the estimated shares to be issued were 3,523 after estimated forfeitures. The weighted average fair value of these shares was determined to be $15.31 based on the following assumptions:risk-free interest rate of 3.25%, dividend yield of 0.0%, expected volatility of 54.52% and expected life of 2 years.Compensation expense in the amount of $20,000 and $7,000 was recognized during the nine month periods ended November 30, 2010 and 2009, respectively. As of November 30, 2010, we had unrecognized costs of $20,000 related to the third issuance under the Plan. In accordance with the Plan, 991 and 793 shares were issued on March 1, 2010 and September 1, 2010, respectively, to the enrolled employees. On March 1, 2010, the date of the fourth offering, the estimated shares to be issued were 2,715 after estimated forfeitures. The weighted average fair value of these shares was determined to be $15.19 based on the following assumptions:risk-free interest rate of 3.87%, dividend yield of 2.96%, expected volatility of 67.65% and expected life of 2 years. Compensation expense in the amount of $15,000 was recognized during the nine month period ended November 30, 2010. In accordance with the Plan we issued 747 shares on September 1, 2010, to the enrolled employees.As of November 30, 2010, we had unrecognized costs of $26,000 related to the fourth issuance under of the Plan. On September 1, 2010, the date of the fifth offering, the estimated shares to be issued were 47,078 after estimated forfeitures. The weighted average fair value of these shares was determined to be $15.76 based on the following assumptions:risk-free interest rate of 2.59%, dividend yield of 2.43%, expected volatility of 52.11% and expected life of 2 years.Compensation expense in the amount of $93,000 was recognized during the nine month period ended November 30, 2010.As of November 30, 2010, we had unrecognized costs of $649,000 related to the fifth issuance under the Plan. 10 The Company granted its directors 7,000 shares of the Company’s common stock during each of fiscal 2011 and 2010.Stock compensation expense was recognized with regard to these grants in the amount of $286,000 and $226,000 for the nine month periods ended November 30, 2010 and 2009, respectively. 4. Segments. We have two operating segments as described in our Annual Report on Form 10-K for the year ended February 28, 2010.Information regarding operations and assets by segment is as follows: Three Months Ended November 30, Nine Months Ended November 30, (Unaudited) ($ In thousands) Net Sales: Electrical and Industrial Products $ Galvanizing Services Operating Income (a): Electrical and Industrial Products Galvanizing Services General Corporate Expense (b) Interest Expense Other (Income) Expense, Net (c) (1 ) 9 ) ) Income Before Income Taxes $ Total Assets: Electrical and Industrial Products $ Galvanizing Services Corporate $ (a) Segment operating income consists of net sales, less cost of sales, specifically identifiable selling, general and administrative expenses, and other income and expense items that are specifically identifiable to a segment. (b) General Corporate Expense consists of selling, general and administrative expenses that are not specifically identifiable to a segment. (c) Other (income) expense, net includes gains and losses on sale of property, plant and equipment and other (income) expenses not specifically identifiable to a segment. 11 5.Warranty reserves. A reserve has been established to provide for the estimated future cost of warranties on a portion of the Company’s delivered products for our Electrical and Industrial Segment and is classified within accrued liabilities on the consolidated balance sheet.Management periodically reviews the reserves and makes adjustments accordingly.Warranties cover such factors as non-conformance to specifications and defects in material and workmanship.The following table shows changes in the warranty reserves since the end of fiscal 2008: Warranty Reserve (unaudited) (In thousands) Balance at February 29, 2008 $ Warranty costs incurred ) Additions charged to income Balance at February 28, 2009 $ Warranty costs incurred ) Additions charged to income Balance at February 28, 2010 $ Warranty costs incurred ) Additions charged to income Balance at November 30, 2010 $ 6.Acquisition On June 14, 2010 AZZ completed the merger of NGA with our subsidiary, resulting in NGA becoming a subsidiary of AZZ. The total cash purchase price for NGA was $132 million, ($104 million net of cash acquired on hand at NGA of $28 million). The acquisition was funded from our cash on hand and our existing credit facility. As of November 30, 2010, we have expensed $1.8 million in acquisition costs related to the NGA acquisition. The following pro forma information is based on the assumption the acquisition of NGA took place on March 1, 2009 for the income statement for the three month and nine month period ended November 30, 2010 and 2009. Three Months Ended November 30, Nine Months Ended November 30, (In thousands, except for per share amounts) Net Sales Net Income Earnings Per Common Share Basic Earnings Per Share Diluted Earnings Per Share 12 Under the acquisition method of accounting, the total purchase price was allocated to NGA’s net tangible and intangible assets based on their estimated fair values as of June 14, 2010, the date on which AZZ acquired control of NGA. The excess of the purchase price over the net tangible and intangible assets will be recorded as goodwill.AZZ has made an allocation of the estimated purchase price as follows (in thousands): Purchase Price Allocation: Current Assets $ Property and Equipment Intangible Assets Goodwill Other Assets Total Assets Required Current Liabilities ) Long Term Liabilities ) Net Assets Acquired $ 7.Other Comprehensive Income We expect to incur fixed rate, long-term indebtedness of $125 million in January 2011 through the anticipated 2011 Note Offering (as defined below).Please see the discussion contained in “Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations—LIQUIDITY AND CAPITAL RESOURCES” below for a more detailed description of the 2011 Note Offering.In anticipation of the 2011 Note Offering, we entered into atreasury lock hedging transactionwith Bank of America Merrill Lynch ("BOAML")in orderto eliminate the variability of cash flows on the forecasted fixed rate coupon of the debtduring the pre-issuance period. The hedging transaction settled during the Company's third fiscal quarter and the Companyreceiveda payment fromBOAML in the amount of $834,416 resulting therefrom. The notional value of the hedge was for $75 million and qualified for hedge accounting as a cash flow hedge.The gain on settlement has been recorded as a component of Accumulated Other Comprehensive Income and will be amortized to interest expense over the life of the loan of 10 years. 13 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS Certain statementsherein about our expectations of future events or results constitute forward-looking statements for purposes of the safe harbor provisions of The Private Securities Litigation Reform Act of 1995. You can identify forward-looking statements by terminology such as, “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “continue,” or the negative of these terms or other comparable terminology. Such forward-looking statements are based on currently available competitive, financial and economic data and management’s views and assumptions regarding future events. Such forward-looking statements are inherently uncertain, and investors must recognize that actual results may differ from those expressed or implied in the forward-looking statements. In addition, certain factors could affect the outcome of the matters describedherein. This Quarterly Report on Form 10-Q may contain forward-looking statements that involve risks and uncertainties including, but not limited to, changes in customer demand and response to products and services offered by AZZ, including demand by the electrical power generation markets, electrical transmission and distribution markets, the industrial markets, and the hot dip galvanizing markets; prices and raw material cost, including zinc and natural gas which are used in the hot dip galvanizing process; changes in the economic conditions of the various markets that AZZ serves, foreign and domestic, customer requested delays of shipments, acquisition opportunities, currency exchange rates, adequacy of financing, and availability of experienced management employees to implement AZZ’s growth strategy. AZZ has provided additional information regarding risks associated with the business in AZZ’s Annual Report on Form 10-K for the fiscal year ended February 28, 2010 and other filings with the SEC, available for viewing on AZZ’s website at www.azz.com and on the SEC’s website at www.sec.gov. You are urged to consider these factors carefully in evaluating the forward-looking statements herein and are cautioned not to place undue reliance on such forward-looking statements, which are qualified in their entirety by this cautionary statement. These statements are based on information as of the datehereof and AZZ assumes no obligation to update any forward-looking statements, whether as a result of new information, future events, or otherwise. The following discussion should be read in conjunction with management’s discussion and analysis contained in our Annual Report on Form 10-K for the year ended February 28, 2010, as well as with the condensed consolidated financial statements and notes thereto included in this Quarterly Report on Form 10-Q. 14 RESULTS OF OPERATIONS We have two operating segments as described in our Annual Report on Form 10-K for the year ended February 28, 2010. Management believes that the most meaningful analysis of our results of operations is to analyze our performance by segment.We use revenue by segment and segment operating income to evaluate our segments.Segment operating income consists of net sales less cost of sales, specifically identifiable selling, general and administrative expenses, and other (income) expense items that are specifically identifiable to a segment.The other (income) expense items included in segment operating income are generally insignificant.For a reconciliation of segment operating income to pretax income, see Note 4 to our quarterly consolidated financial statements included in this report. Orders and Backlog Our backlog was $101.7 million as of November 30, 2010, a decrease of $8.2 million or 7%, as compared to $109.9 million at February 28, 2010.Our entire backlog relates to our Electrical and Industrial Products Segment. Our book-to-ship ratio was .95 to 1 for the third quarter ended November 30, 2010, as compared to .91 to 1 for the same period in the prior year.Incoming orders for the three and nine month periods ended November 30, 2010 increased 33% and 19%, respectively, over the same periods a year ago. The markets for our Electrical and Industrial Products have not shown the level of stability or the recovery that we had anticipated.Based upon our quotation activity and conversations with our customers, we do not believe that our backlog will show appreciable increases in the current fiscal year. While it is difficult to forecast timing of order releases in this market, we anticipate that it will be the first half of our fiscal 2012 before we start seeing a rebuilding of our backlog.Orders included in the backlog are represented by contracts and purchase orders that we believe to be firm. The following table reflects our bookings and shipments on a quarterly basis for the period ended November 30, 2010, as compared to the same period in the prior fiscal year. Backlog Table (In thousands)(Unaudited) Period Ended Period Ended Backlog 2/28/10 $ 2/28/09 $ Bookings Shipments Backlog 5/31/10 $ 5/31/09 $ Book to Ship Ratio Bookings Shipments Backlog 8/31/10 $ 8/31/09 $ Book to Ship Ratio Bookings Shipments Backlog 11/30/10 $ 11/30/09 $ Book to Ship Ratio 15 Segment Revenues The following table reflects the breakdown of revenue by segment: Three Months Ended Nine Months Ended 11/30/2010 11/30/2009 11/30/2010 11/30/2009 (In thousands)(Unaudited) Revenue: Electrical and Industrial Products $ Galvanizing Services Total Revenue $ For the three and nine-month periods ended November 30, 2010, consolidated revenues were $102.9 million and $280.0 million, a 26% and 3% increase, respectively, as compared to the same periods in fiscal 2010.The Electrical and Industrial Products Segment contributed 40% and 42% of the Company’s revenues, respectively, and the Galvanizing Services Segment accounted for the remaining 60% and 58% of the combined revenues, respectively, for the three and nine-month periods ended November 30, 2010. Revenues for the Electrical and Industrial Products Segment decreased $2.6 million, or 6%, for the three-month period ended November 30, 2010, and decreased $35.6 million, or 23%, for the nine-month period ended November 30, 2010, as compared to the same periods in fiscal 2010. The decreased revenues for the three month and nine month periods ended November 30, 2010, resulted from lower demand from the petrochemical and electrical transmission and distribution markets as compared to the same periods last year.We do not anticipate an increase in the electrical transmission and distribution market until overall electrical demand increases and utilities are able to get regulatory rate increases. Revenues in the Galvanizing Services Segment increased $24.0 million, or 63%, for the three-month period ended November 30, 2010, as compared to the same period in fiscal 2010 and increased $43.4 million, or 37%, for the nine-month period ended November 30, 2010, as compared to the same periods in fiscal 2010.The volume of steel processed increased 58% and 36% for the three and nine months periods ended November 30, 2010, respectively, as compared to the same periods in the prior year. The average selling price for the three and nine month periods ended November 30, 2010, increased 2% and decreased 1% respectively, as compared to the same periods in the prior year.The revenues from the acquisition of NGA accounted for 76% and 77% of the increase in revenues for the three and nine month periods ended November 30, 2010, respectively.Revenues from the NGA acquisition were $­­­18.3 million and $33.3 million for the three and nine month periods ended November 30, 2010.Historically, revenues for this segment have closely followed the condition of the industrial sector of the general economy. Segment Operating Income The following table reflects the breakdown of total operating income by segment: Three Months Ended Nine Months Ended 11/30/2010 11/30/2009 11/30/2010 11/30/2009 (In thousands)(Unaudited) Segment Operating Income: Electrical and Industrial Products $ Galvanizing Services Total Segment Operating Income $ Our total segment operating income increased 10% for the quarter ended November 30, 2010 to $21.6 million as compared to $19.6 million for the same period in fiscal 2010.For the nine-month period ended 16 November 30, 2010, our total segment operating income decreased 7% to $62.5 million, as compared to $67.3 million for the same period ended November 30, 2009. Segment operating income in the Electrical and Industrial Products Segment decreased 32% and 36% for the three and nine-month periods ended November 30, 2010, to $6.2 million and $20.3 million, respectively, as compared to $9.1 million and $31.7 million, respectively, for the same periods in fiscal 2010. Operating margins were 15% and 17% for the three and nine-month periods ended November 30, 2010, as compared to 21% for both the comparable periods in fiscal 2010.Decreased operating margins for the three and nine months resulted from the loss of leverage and operational efficiencies due to reduced plant utilization combined with less favorable pricing due to more competitive market conditions for the compared periods. In the Galvanizing Services Segment, operating income increased 46% and 18% for the three and nine-month periods ended November 30, 2010, to $15.4 million and $42.1 million, respectively, as compared to $10.5 million and $35.6 million, respectively, for the same periods in fiscal 2010.Operating profit from NGA was $4.5 million and $8.0 million for the three and nine month periods ended November 30, 2010.Operating margins were 25% and 26%, respectively, for the three and nine-month periods ended November 30, 2010, as compared to 28% and 30%, respectively, for the comparable periods in fiscal 2010.Lower operating margins were the result of higher zinc costs for the current periods. General Corporate Expenses General corporate expenses, (see Note 4 to consolidated financial statements) not specifically identifiable to a segment, for the three-month period ended November 30, 2010, were $4.6 million compared to $4.0 million for the same period in fiscal 2010.For the nine-month period ended November 30, 2010, general corporate expenses were $16.6 million as compared to $14.5 million for the comparable period last year.The majority of the increase in general and corporate expenses was due to the $1.8 million of expensed acquisition cost during the nine month period ended November 30, 2010.As a percentage of sales, general corporate expenses were 4% and 6%, respectively, for the three and nine-month periods ended November 30, 2010, as compared to 5% for the same periods in fiscal 2010. Interest Net interest expense for the three and nine-month periods ended November 30, 2010 increased 3% and 2%, respectively, as compared to the same periods in fiscal 2010 to $1.8 million for the three months and $5.2 million for the nine months ended November 30, 2010. Increased interest expense for the compared periods was the result of an increase in short term borrowing against our revolving line of credit required to fund the acquisition of NGA.We repaid the amounts borrowed to fund this acquisition, which totaled $12.0 million, at the end of November 2010.We had outstanding long term debt of $100 million as of November 30, 2010 and November 30, 2009.Our long-term debt to equity ratio was .40 to 1 as of November 30, 2010, as compared to .45 to 1 at the same date in fiscal 2010. Other (Income) Expense For the three-month and nine-month periods ended November 30, 2010, the amounts in other (income) expense not specifically identifiable with a segment (see Note 4 to consolidated financial statements) were insignificant. Income Taxes The provision for income taxes reflects an effective tax rate of 36% and 37% for the three and nine month periods ended November 30, 2010, respectively, and 37% and 38%, respectively, for the three and nine-month periods ended November 30, 2009. 17 LIQUIDITY AND CAPITAL RESOURCES We have historically met our cash needs through a combination of cash flows from operating activities and bank borrowings. Our cash requirements are generally for operating activities, capital improvements, debt repayment, letters of credit, cash dividends and acquisitions. We believe that working capital, funds available under our Credit Agreement (as defined below), and funds generated from operations should be sufficient to finance anticipated operational activities, capital improvements, cash dividends, payment of debt and possible future acquisitions for the next twelve month period. Our operating activities generated cash flows of approximately $25.5 million for the nine-month period ended November 30, 2010, and $65.5 million during the same period in the prior fiscal year.Increased working capital requirement, primarily in our Galvanizing Services Segment, for the nine month period ended November 30, 2010, accounted for the decrease in cash flow from operations as compared to the same period in the prior year. Cash flow from operations for the nine months ended November 30, 2010 included net income in the amount of $25.7 million, depreciation and amortization in the amount of $16.2 million, and other adjustments to reconcile net income to net cash in the amount of a $2.5 million.Included in other adjustments were provisions for bad debt, deferred income taxes, gain or loss on the sale of assets and non-cash adjustments. Positive cash flow was recognized due to increased accounts payable in the amount of $2.7 million.These positive cash flow items were offset by increased accounts receivable, inventories, prepaids and revenue in excess of billings of $5.2 million, $7.8 million, $.6 million and $4.4 million, respectively and a decrease in accrued liability of $3.4 million.The significant decrease in accrued liabilities was due to the payment of the fiscal 2010 profit sharing payment to our employees in the amount of $6.1 million. Accounts receivable average days outstanding were 48 days and 53 days, respectively, as of November 30, 2010 and February 28, 2010. Cash used in investing activities during the nine months ended November 30, 2010, was approximately $11.0 million related to capital improvements. The purchase of NGA was completed during the second quarter of fiscal 2011 for a purchase price of $132 million, net of cash acquired of $28 million, resulted in a net cash outlay of $104 million. A cash dividend was declared and paid for the three month period ended November 30, 2010 in the amount of $3.1 million. For the nine month period ended November 30, 2010 cash dividends were declared and paid in the amount of $9.3 million. Our working capital was $98.6 million at November 30, 2010, as compared to $156.2 million at November 30, 2009. On April 29, 2010, we amended our current credit agreement with Bank of America, N.A. (“Bank of America”) (as amended, the “Credit Agreement”).The Credit Agreement provides for an $80 million unsecured revolving line of credit maturing on May 25, 2014,which we use to provide for working capital needs, capital improvements, future cash dividend payments, future acquisitions, and letter of credit needs. At November 30, 2010, we had no outstanding borrowing under the revolving credit facility.Also, we had letters of credit outstanding in the amount of $11.7 million, which left approximately $68.3 million of additional credit available under the revolving credit facility. The Credit Agreement provides for various financial covenants, including maintaining a) a Minimum Consolidated Net Worth equal to at least the sum of $182.3 million as of April 29, 2010 plus 50% of future net income after May 1, 2010; b) a Maximum Ratio of Consolidated Indebtedness to Consolidated EBITDA not to exceed 3.25:1.00; and c) a Fixed Charge Coverage Ratio of at least 1.75:1.0.All capitalized terms are as defined in the Credit Agreement. The Credit Agreement maintains a maximum expenditure for fixed assets of $30 million per fiscal year. We were in compliance at November 30, 2010 with all of our debt covenants under the Credit Agreement. 18 The Credit Agreement provides for an applicable margin ranging from 1% to 1.75% over the Eurodollar Rate and Commitment Fees ranging from .20% to .30% depending on our Leverage Ratio (as defined in the Credit Agreement). On March 31, 2008, the Company entered into a Note Purchase Agreement (the “Note Purchase Agreement”) pursuant to which the Company issued $100 million aggregate principal amount of its 6.24% unsecured Senior Notes (the “Notes”) due March 31, 2018 through a private placement (the “Note Offering”).Pursuant to the Note Purchase Agreement, the Company’s payment obligations with respect to the Notes may be accelerated upon any Event of Default, as defined in the Note Purchase Agreement. In connection with the Note Offering, we entered into an amendment to our Credit Agreement. The Amendment contains the consent of Bank of America to the Note Offering and amends the Credit Agreement to provide that the Note Offering will not constitute a default under the Credit Agreement. The Notes provide for various financial covenants including maintaining a) a Minimum Consolidated Net Worth equal to at least the sum of $116.9 million plus 50% of future net income; b) a Maximum Ratio of Consolidated Indebtedness to Consolidated EBITDA not to exceed 3.25:1.00;c) a Fixed Charge Coverage Ratio of at least 2.0:1.0; and d) maintaining a Priority Indebtedness not to exceed 10% of Consolidated Net Worth. All capitalized terms are as defined in the Note Purchase Agreement.We were in compliance at November 30, 2010 with all of our debt covenants. Our current ratio (current assets/current liabilities) was 2.81 to 1 at November 30, 2010, as compared to 4.06 to 1 at November 30, 2009.The long-term debt to shareholders’ equity ratio was .40 to 1 at November 30, 2010, as compared to .45 to 1 at November 30, 2009. The Company anticipates entering into an additional Note Purchase Agreement in January of 2011 (the “2011 Agreement”), pursuant to which the Company would issue $125 million aggregate principal amount of its 5.42% unsecured Senior Notes (the “2011 Notes”), due in January of 2021, through a private placement (the “2011 Note Offering”).Pursuant to the 2011 Agreement, the Company’s payment obligations with respect to the 2011 Notes could be accelerated under certain circumstances.The Company anticipates using the proceeds from the 2011 Note Offering for possible future acquisitions, working capital needs, capital improvements and future cash dividend payments.The 2011 Notes will not be registered under the Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. We have not experienced a significant impact on our operations from increases in general inflation.We have exposure to commodity price increases in both segments of our business, primarily copper, aluminum and steel in the Electrical and Industrial Products Segment, and zinc and natural gas in the Galvanizing Services Segment.We attempt to minimize these increases through escalation clauses in customer contracts for copper, aluminum and steel, when market conditions allow, and protective caps and fixed contract purchases on zinc.In addition to these measures, we attempt to recover other cost increases through improvements to our manufacturing process and through increases in prices where competitively feasible. Many economists predict increased inflation in coming years due to U.S. and international monetary policy, and there is no assurance that inflation will not impact our business in the future. OFF BALANCE SHEET TRANSACTIONS AND RELATED MATTERS Other than operating leases discussed below, there are no off-balance sheet transactions, arrangements, obligations (including contingent obligations), or other relationships with unconsolidated entities or other persons that have, or may have, a material effect on financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources of the Company. 19 CONTRACTUAL COMMITMENTS Leases We lease various facilities under non-cancelable operating leases with an initial term in excess of one year. The future minimum payments required under these operating leases as of November 30, 2010, are summarized in the following table. Summary of Commitments The following summarizes our operating leases, long-term debt and interest expense for the next five years. Fiscal Year Operating Leases Long-Term Debt Interest on Long-Term Debt Total (In thousands) (Unaudited) $ $
